 In the Matter of R. K. LEBLOND MACHINE TOOL Co., CINCINNATIELECTRICAL TOOL Co.andINDEPENDENT EMPLOYEES ORGANIZATIONCase No. R-1655Machine Tool, 17auutacturtng Industry-Supplemental Decaston-Procedure astoRun-off Election:pi evious practice of providing places on the run-off ballotto vote for or against the labor organization which received a plurality at thefirst election, changed, under the circumstances involved, to providing placesto vote for either organization, but no place in which to vote again for"neither"-Election Ordered:run-off.SUPPLEMENTAL DECISIONANDSECOND DIRECTION OF ELECTIONMarch 30, 1940On January 30, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in thisproceeding,' directing that an election by secret ballot be conductedamong certain employees of R. K. LeBlond Machine Tool Co. andCincinnati Electrical Tool Co., herein called the Companies, to de-termine whether they desired to be represented by Independent Em-ployees Organization, herein called the Independent, or by LocalNo. 1702, Amalgamated Association of Iron, Steel & Tin Workersof North America, herein called Local No. 1702, or by neither, for thepurposes of collective bargaining.Pursuant to the Direction of Election, an election by secret ballotwas conducted on February 14, 1940, under the direction and super-vision of the Regional Director for the Ninth Region (Cincinnati,Ohio).On February 15, 1940, the Regional Director, acting pur-suant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 2, as amended, prepared and dulyserved upon the parties an Election Report, setting forth the resultsof the election but making no recommendation with respect to certifi-cation because of the indecisiveness of the results, and also settingforth a request from Local No. 1702 for a run-off election.As to the results of the balloting, the Regional Director reportedas follows :1 19 N.L R B 104922 N. L. R. B., No. 17.465 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDNumberof eligiblevoters----------------------------------- 574Number of ballots placed in ballot box---------------------- 555Number of unchallenged ballots for Amalgamated Associationof Iron, Steel & Tin Workers of North America, LocalNo. 1702--------------------------------------------------266Number of unchallenged ballots for Independent EmployeesOrganization- -------------- i ------------------------------236Number of unchallenged ballots for neither------------------44Number of challenged ballots--------------------------------7Number of blank ballots------------------------------------1Number of spoiled ballots-----------------------------------1Objections to the Election Report were thereafter duly filed bothby the Companies and by the Independent, in which they requested,in substance, that the name of the Independent should not be omittedfrom any ballot thereafter used in any subsequent run-off election.2In addition, the Independent objected to the Regional Director'sfailure to rule on the seven challenged ballots, and requested theBoard to conduct another election under the same terms and con-ditions as were prescribed in its original Direction of Election.Noobjections were directed to the fairness and impartiality of the con-duct of the election, nor to the accuracy of the Regional Director'sreport on the results of the election.On February 23, 1940, the Regional Director, acting pursuanttoArticle III, Section 9, of said Rules and Regulations, preparedand duly served upon the parties a Report on Objections to Elec-tionReport, in which he found that the objection regarding theseven challenged ballots was without merit because the ballots couldhave made no difference in the result of the election ; 3 and that noneof the objections raised any substantial or material issues with re-spect to the conduct of the ballot.The Board hereby affirms hisruling.The Election Report reveals that neither of the competing labororganizations received a majority of the votes cast, but that a sub-stantialmajority of the employees voting desire either Local No.1702 or the Independent to bargain collectively with the Companiesfor them.Local No. 1702, the organization which received a plural-ity in the election, has requested a run-off election and both theIndependent and the Companies have requested that the Independentbe included on a run-off ballot. In the past it has been the Board'spractice in such circumstances to direct a run-off election droppingfrom the ballot the organization receiving the lower number of votesin the initial election and providing a place on the ballot to vote2 This request is discussedinfra.8 SeeMatter of Selby Shoe Company, Portsmouth,OhioandPortsmouth Printing Press-men cC Assistants'Union No296of theI P. P cC A. Uo;N A, 16 N. L R. B 471. R.K. LFBLOND MACHINE TOOL CO.467for or against the labor organization which received the plurality.'For reasons hereinafter stated in the separate opinions of Mr. Smithand Mr. Leiserson, the majority of the Board are of the opinion thatthe Board's practice in this respect should be changed, and that here-after in run-off elections, under the circumstances here involved, theballot should contain the names of both organizations but no placein which to vote again for "neither."The organization receivingthe higher number of votes in the run-off election will be certifiedas exclusive bargaining representative.Accordingly the Board will direct a run-off election in whichthe employees will be given the opportunity to decide whether theydesire to be represented by Local No. 1702, Amalgamated Associa-tion of Iron, Steel & Tin Workers of North America or by Inde-pendentEmployees Organization for the purposes of collectivebargaining.5The Independent's request for another election under the sameterms and conditions as were prescribed in our original Direction ofElection is in all other respects denied.SECOND DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National La-bor Relations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of Na-tionalLabor Relations Board Rules and Regulations-Series 2, asamended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto determine representatives for the purposes of collective bargainingwith R. K. LeBlond Machine Tool Co. and Cincinnati ElectricalTool Co., Cincinnati, Ohio, an election by secret ballot shall be con-ducted as early as possible but not later than thirty (30) days fromthe date of this Second Direction of Election, under the direction andsupervision of the Regional Director for the Ninth Region, acting inthis matter as agent for the National Labor Relations Board and sub-ject to Article III, Section 9, of said Rules and Regulations, amongthe employees described in the Direction of Election issued January30, 1940, but excluding those who have since quit or been dischargedfor cause, to determine whether they desire to be represented by LocalNo. 1702, Amalgamated Association of Iron, Steel & Tin Workersof North America, or by Independent Employees Organization, forthe purposes of collective bargaining.4 SeeMatter of Interlake Iron Corpoi ationandAmalgamated Association of Iron, Steeland Tin Workers of North America, LocalNo.1657,4 N L R B. 55, and subsequent cases.See alsoMatter ofCoosBay Lumber CompanyandLumber and Sawmill Workers UnionLocal No2573, 16 N L R B 4765 The New York State Labor Relations Board has adopted a similar form of run-offballot.SeeHotel St GeorgeandHotel & Residence Club Workers Industrial Union ofBrooklyn, Local28,Case No. SE 3353, October 10, 1939, 5 L R. R. 162 468DECISIONSOF NATIONALLABOR RELATIONS BOARDAIR.EDWIN S. SMITH,concurring :I still adhere to the opinion expressed by the majority in theCoosBay Leumbercase that the holding of a run-off election is unques-tionably within the authority of the Board under Section 9 (c) ofthe Act.6 I am also still of the opinion, for the reasons there ex-pressed, that the device of holding a run-off election is sound andpractical as a matter of policy. In my opinion, however, the Board'spast practice with respect to the form of the run-off ballot should bemodified.7The occasion for holding a run-off election arises, as has been pre-viously observed," out of the Board's practice of affording an oppor-tunity on the original ballot to vote for "neither" organization.As aconsequence of using such a ballot it may happen that, although anoverwhelming majority of the employees vote for one or another ofthe organizations on the ballot, a small number of votes for "neither"will result in neither organization obtaining a majority.The objec-tive of a run-off election is to permit a further opportunity for theselection of a representative and thus prevent the small number ofemployees who desire'no representation from thwarting the wishesof the great majority who do desire collective bargaining. It seemstome that a run-off ballot which provides simply for a choice be-tween the rival labor organizations is best adapted to accomplishthe objectives of the Act.In the original election 502 of the 555 eligible employees votedfor representation by either Local No. 1702 or by the Independentand only 44 voted against such representation. I interpret this voteas meaning that the great majority of voters wish to bargain throughsome collective representative.In view of this expression of thewishes of the majority in the first election, I would consider thatthe issue of whether there is to be no collective representative is nowdetermined, and consequently would omit from the run-off ballotopportunity to vote again on that question.It is urged that it is erroneous to assume that those who votedfor either Local No. 1702 or the Independent in the original electiondesire collective bargaining irrespective of the organization selectedas representative for such purposes. I do not see the force of suchan objection.I am not willing to assume that the rivalry betweenthe membership of two labor organizations is normally so intensethat the adherents of each would prefer no collective bargaining to6 Section 9 (c) provides that, in determining whether representatives have been selectedfor collective bargaining,the Board"may take a secret ballot of employees, or utilize anyother suitable method to ascertain such representatives."7 Cf.my dissenting opinion inMatter of Interlake Iron Corporation, supra8Matter ofCoosBay Lumber Company, supra R.K. Lr;BLOND MACHINE TOOL CO.469collective bargaining through the other organization. In any event,in view of the manifest policy of the Act to "encourage the practiceand procedure of collective bargaining," I think any doubt shouldbe resolved in favor of the presumption which is more likely toresult in the choice of some collective representative.It should be noted, further, that the procedure of dropping oneorganization from the run-off ballot eliminates the possibility of theemployees choosing that organization as their representative andforces upon them the alternative of voting for the other organizationor relinquishing all right to collective bargaining.Particularly whenthe number of votes separating the two organizations on the firstballot is slnall-in this case it amounts to only 30 votes out of555-such an alternative does not seem to have appealed to labororganizations as a reasonable method of assuring complete freedomin choosing representatives.9MR.WILLIAM M. LEISERSON, concurring in part and dissentingin part :For reasons explained in my dissenting opinion in theCoos BayLumbercase 10 I cannot agree with the ruling of the majority direct-ing a run-off election. I am of the opinion that the Board is notauthorized by the Act to order a run-off election for the purposeof creating an artificial majority when an election results in nomajority for any representative.The fact that the two membersof the Board who believe they have authority to order run-off elec-tions cannot themselves agree on which one of .the many kindsof run-off ballots to use seems to me clear evidence that the run-offisa controversial device which the Board should not assume theauthority to order. If Congress had intended that run-off electionsshould be held, it would have prescribed the particular form ofrun-off ballot.Since the prevailing opinion does order a run-off, however, I favorplacing on the ballot only the names of the two organizations whichhave been designated by employees to represent them for collectivebargaining.I would drop the "neither" from the ballot. Those whodesire no collective bargaining whatever had their opportunity toIwhileit is not necessary to determine the issue in this case,Iwould drop the"neither ' from the run-off ballot in any case where the "neither"votes in the firstelection constituted less than a majority,whether or not they constituted a pluralityThus,in the hypothetical case cited in the opinion of Chairman Dladden,even thoughthere were 49 votes for neither,the 45 votes for A union and the d votes for B union,totalling 51, show in my view a majority in favor of some form of collective bargainingand settles the issue of whether the employees are against any collective representative.The narrowness of the margin by which the issue would be determined in such a caseseems to me irrelevant. Cf. my dissenting opinion inHatter of Interlake Iron Corpoi ation,supraiOMatterof CoosBay Lumber Co.,supra253038-4]-vol 2281 470DECISIONSOF NATIONALLABOR RELATIONS BOARDexpress their opinion in the election, and it was only a small minority,less than,8 per cent, who voted against any representation for col-lective bargaining.I do not think that we have the authority toorder the kind of run-off ballot that we happen to favor, and Iexpress an opinion on the matter only because the majority of theBoard has directed that a run-off election be held.CHAIRMAN MADDEN, concurring in part and dissenting in part:I concur with Mr. Smith in the view that the holding of a run-offelection is within the power of the Board and is sound as a matter ofpolicy.Since these issues were fully discussed in theCoos Bay Lurn-tercase, I do not consider it necessary to deal with them further here.I do not agree, however, with the proposal to eliminate all place onthe ballot in which to vote against representation by any labor or-ganizati on.An election conducted by the Board under Section 9 (c) is in somerespects quite different from a political election.In the latter it isessential that some representative be designated and the ballot isframed accordingly.The National Labor Relations Act, however,does not compel employees to bargain collectively if a majority donot wish to do so.Consequently the Board provides a place upon theballot in the original election where the employees may vote"against" the labor organization involved, if only one labor organi-zation appears upon the ballot, or for "neither" or "none" of thelabor organizations involved, where two or more appear on the ballot.In the absence of a ballot so framed employees who wished to have nocollective representative would have no means of expressing theirchoice and thus a collective representative might be forced upon theemployees despite the wishes of a majority."It seems to me fully as important to provide a place on the ballotinwhich to vote against all collective representation in a run-offelection as in the original election.The majority, however, proposeto deny any such opportunity.The result may well be, in manycases, that a particular labor organization will be forced upon theemployees although a majority would in fact prefer no collectiverepresentation but have had no means of expressing such a choice.This does not seem to me to afford that freedom of choice which iscontemplated by the Act.Mr. Smith and Mr. Leiserson argue that the 266 votes cast forLocal No. 1702, and the 236 votes cast for the Independent may bothbe taken as votes in favor of collective bargaining regardless of which4"It is tine that the employees desiring no collective representative could refrain fromvotingHowever,both the Board and the courts have held that only a majority of thoseNoting,rather than a majority of those eligible to vote, is necessary to select a iepre-sentativeConsequently,refraining from voting would,not be effectual to indicate adesire for no collective iepiesentative R.K. LEBLOND MACHINE TOOL CO.471organization is representative for such purposes. I think that "as-sumption unwarranted, particularly in view of the prevalent inter-union rivalry which has frequently engendered a more virile parti-sanship for particular labor organizations than for the general ob-jectives of collective bargaining.Itmay well be that the personswho voted for either of the labor organizations here involved wouldprefer to join the 44 persons who voted for neither organization,rather than be represented by an organization not of their primarychoice.Yet, by the form of ballot adopted, the opportunity to reg-ister that preference is denied them and the selection of one of therival organizations as majority representative is assured.The majority, position does not mean that the interest receivingthe smallest number of votes in the original election will be droppedfrom the rim-off. It would equally require that the interest receiv-ing the largest number of votes, or the second largest number, bedropped, if that was the "neither" interest.Thus the result of thefirst election in a unit of 100 eligible voters might be 49 votes forneither, 45 for A union, and 6 for B union. The theory of the ma-joritywould compel it to drop the "neither" on the run-off ballotand permit a vote only for A union or B union. The effect of thisis to disfranchise all those employees whose point of view receivedthe highest number of votes in the first election.For the foregoing reasons I think the Board should adhere to itsformer practice of directing a run-off election which permits theeligible employees an opportunity to vote for or against the labororganization which received a plurality of the votes in the originalelection.12izWheremore than two labor organizationsale involved in the firstelection I would,of course,follow thepractice enunciatedby the Board inMatterof Aluminum Companyof AmericaandAluminum EmployeesAssociation,12 N L R B 237